


EXHIBIT 10.8

 

AREA FRANCHISE AGREEMENT

 

This Agreement by and between INTERNATIONAL HOUSE OF PANCAKES, INC., a Delaware
corporation, successor in interest to THE INTERNATIONAL HOUSE OF PANCAKES
COMMISSARY, (hereinafter referred to as “Franchisor”) and FMS MANAGEMENT
SYSTEMS, INC., a Florida corporation, successor in interest to ABE FINKEL and
CORINNE FINKEL, A.J.A. CORPORATION, (hereinafter referred to as “Franchisee”) is
made with reference to the following facts:

 

A. Franchisor has developed and is continuing to develop certain unique systems,
products, methods, techniques and other trade secrets (hereinafter referred to
as the “Systems”) for operating restaurants selling pancakes and various other
food products under the names “The International House of Pancakes” and
“International House of Pancakes Restaurant” (hereinafter referred to as
“IHOP”). The System, conducted in accordance with the provisions of this
Agreement and Franchisor’s Operations Manual, Operations Bulletins, and all
notices, amendments and supplements relating thereto (collectively referred to
herein as “Operations Bulletins”) will enable such businesses to compete more
effectively in their respective marketplaces;

 

B. Franchisor now owns and hereafter will develop or purchase valuable
trademarks, service marks, trade names, logotypes and other commercial symbols
used to identify the System (hereinafter referred to as the “Trademarks”); and

 

C. Franchisor or its predecessor in interest has granted to Franchisee or its
predecessor in interest an exclusive franchise and license to operate and/or
subfranchise International House of Pancakes restaurants within the area
hereinafter described pursuant to an Area Franchise Agreement dated July 1,
1960, (hereinafter referred to as “Old Agreement”); and

 

D. The parties now desire to modify the terms of the Old Agreement by
terminating same and entering into a new agreement (hereinafter “Agreement”) to
use the System and Trademarks associated therewith in connection with the
operation and/or subfranchising of IHOP restaurants within the area hereinafter
described under the names “The International House of Pancakes” and
“International House of Pancakes Restaurants” and Franchisor is willing to grant
said Area Franchise under the terms and subject to the conditions hereinafter
set forth.

 

1

--------------------------------------------------------------------------------


 

WHEREFORE, IT IS AGREED for and in consideration of Ten Dollars ($10.00) each to
the other in hand paid, and for the mutual covenants and promises contained
herein to the following:

 

I

 

GRANT OF FRANCHISE

 

1.01 Franchised Area. Franchisor hereby grants to Franchisee, and Franchisee
hereby accepts, in accordance with the provisions of this Agreement and any
ancillary documents pertaining hereto, an exclusive franchise and license to
operate and/or to subfranchise the operation of International House of Pancakes
restaurants within the following area of the United States:

 

All Counties of the State of Florida and the Counties of Glynn, Wayne, Camden,
Charlton, Decatur, Grady, Miller, Seminole, Thomas, Berrien, Brooks, Cook,
Echols, Lanier, Lowndes, Appling, Atkinson, Bacon, Branskey, Clinch, Coffee,
Jeff Davis, Pierce, and Ware, Georgia.

 

1.02 Exclusive Territory. So long as Franchisee faithfully performs and observes
each and all of the obligations and conditions to be performed and observed by
Franchisee under or in connection with this Agreement, Franchisor, during the
term of this Agreement, shall not own, operate, franchise or license any
“International House of Pancakes” restaurant within that area described above
(hereinafter “Franchised Area”). Franchisee acknowledges and agrees that
Franchisor, or its direct or indirect parent, subsidiary, or affiliated
corporations, may now or hereafter own, operate, franchise and license both
within and without the Franchised Area other restaurants under different
trademarks, and trade names, or service marks, including without limitation,
Copper Penny Family Coffee Shop, and that such other restaurants offer products
similar to those which are or may be offered by the Franchised Restaurants.

 

1.03 Use of System. The franchise granted hereby is a license to use and/or
license others to use Franchisor’s trade name, goodwill, and trade secrets in
the operation of pancake specialty restaurants solely within the area specified
herein and in strict compliance with the terms hereof. Nothing herein contained
shall be construed so as to require Franchisor to divulge any secret processes,
formulas, or ingredients, except pursuant to this Agreement. It is expressly
agreed that the ownership of all right, title and interest in and to

 

2

--------------------------------------------------------------------------------


 

said trade name, goodwill, and trade secrets is and shall remain vested solely
in Franchisor.

 

II

 

TERM OF FRANCHISE

 

2.01 Term. The term of this Agreement shall commence on the date hereof and
shall terminate on June 30, 2010, unless otherwise terminated pursuant to the
provisions of this Agreement, but shall be subject to extension or reduction of
the term as provided in Section IV hereinbelow.

 

III

 

SERVICES OF FRANCHISOR

 

3.01 Disclosure of Procedures. Franchisor will disclose to Franchisee its
standard operating procedures and, in connection therewith, will furnish copies
of all manuals, bulletins, instruction sheets, forms, etc.

 

3.02 Training. Franchisee acknowledges that it has previously undergone training
conducted by Franchisor for the operation of an IHOP restaurant. If Franchisee
shall require additional training for any of its personnel, Franchisor shall
provide said training to be given at an IHOP restaurant or a training center
designated from time to time by Franchisor. Franchisor will pay no compensation
for any services performed by trainee during such training period and all
expenses incurred by Franchisee or said trainee in connection with such
training, including, but not limited to, air fare and other transportation
costs, meals, lodging and other living expenses, shall be at the sole expense of
the Franchisee, and Franchisee shall also pay Franchisor’s then applicable
training fee, which as of this date is Five Thousand Dollars ($5,000.00).

 

3.03 Additional Assistance. In addition to the foregoing, Franchisor shall
provide Franchisee with additional assistance from the staff of Franchisor or
its corporate affiliates upon Franchisee’s request and subject to staff
availability, at the then prevailing price per person, per day, as shall be
specified from time to time in the Operations Bulletins, plus reasonable
transportation and living expenses.

 

3.04 Sale of Food Products and Supplies. Franchisor shall either sell to
Franchisee or make available to Franchisee through an authorized supplier, at
standard prices and terms which shall be no higher nor more onerous

 

3

--------------------------------------------------------------------------------


 

than the prices and terms granted to any other area franchisee, for authorized
distributor (but subject to Section 5.07 (a) below) all dry pancake mixes, and
IHOP logo items including but not limited to imprinted paper goods, and custom
patterned china, that Franchisee shall need for use in its own operations and
for resale to or use by subfranchisees.

 

3.05 Improvements. All improvements made by Franchisor in its products,
procedures or designs will be made available to Franchisee.

 

3.06 Indemnification. In the event that any third party makes any claim, by suit
or otherwise, against the Franchisee because of the Franchisee’s use in
accordance with this Agreement of the Trademarks, the Franchisee shall
immediately notify the Franchisor in writing. After receipt of said notice,
Franchisor shall promptly take such action as may be necessary to protect and
defend Franchisee against any such claim, suit or demand, and Franchisor shall
protect, indemnify and save Franchisee harmless from any loss, costs or expenses
arising out of or relating to any such claim, demand, or suit. Franchisee shall
have no right to settle, compromise, or litigate any such claim except in strict
compliance with any specific directives provided by Franchisor relating to such
specific claim. Franchisor shall have the right to defend, compromise or settle
any such claim at Franchisor’s sole cost and expense, using attorneys of its own
choosing, and Franchisee agrees to cooperate fully with Franchisor in connection
with the defense of any such claim.

 

IV

 

FEES AND EXTENSIONS OR REDUCTIONS OF TERM

 

4.01 Continuing Royalty. For and in consideration of Franchisor’s execution and
performance of this Agreement, Franchisee shall pay in United States Do1lars to
Franchisor a Continuing Royalty equal to one percent (1%) of all Franchisee’s
monthly Gross Sales as hereinafter defined. Should the annual Continuing Royalty
paid to Franchisor by Franchisee under this Agreement in respect of any fiscal
year of Franchisee (commencing with Franchisee’s fiscal year beginning October
1, 1987) be less than Three Hundred Thousand Dollars ($300,000.00) (“minimum
Continuing Royalty”) in respect of eighty-eight (88) International House of
Pancakes Restaurants operated or subfranchised by Franchisee as of December 31,
1987, (“existing units”), Franchisee will lose one (1) year of any extension of
the term hereof earned by Franchisee pursuant to

 

4

--------------------------------------------------------------------------------


 

Section 4.06 below; provided, however:

 

(a) Franchisee can avoid any such loss of extension(s) earned pursuant to
Section 4.06 below by paying to Franchisor within ninety (90) days of the end of
its fiscal year the difference between Three Hundred Thousand Dollars
($300,000.00) and the amount of Continuing Royalty actually paid in respect of
such fiscal year; and

 

(b) the Three Hundred Thousand Dollar ($300,000.00) per annum minimum Continuing
Royalty as stated above shall be reduced by the amount of the last full year’s
royalty paid in respect of any existing unit(s) lost as a result of
condemnation, eminent domain, any government action, or unforeseeable “Acts of
God;” and

 

(c) there shall be no minimum Continuing Royalty whatsoever from and after
October 1, 1997.

 

4.02 Advertising Fee. In addition to Franchisee’s obligation to pay a Continuing
Royalty as set forth above, Franchisee shall pay to Franchisor, for national
advertising and for the preservation, promotion and enhancement of the value of
all franchises and goodwill attached thereto, a sum equal to one- quarter of one
percent (.25%) of Franchisee’s monthly Gross Sales as hereinafter defined.

 

4.03 Payments. Payments of said Continuing Royalty and the Advertising Fee for
each monthly period shall be due no later than forty-five (45) days after the
day ending the month in which such Gross Sales were earned. All such payments
shall be accompanied by a statement in such form and detail as shall be from
time to time required by Franchisor from its Franchisees, showing how such
Continuing Royalty was computed for such month, and accompanied by a copy of
Franchisee’s monthly sales tax reports. All payments measured by Gross Sales
shall be accompanied above by a statement of Gross Sales, itemized by restaurant
location, certified to be correct by Franchisee.

 

4.04 Definition of Gross Sales. The term “Gross Sales,” as used in this
Agreement, shall mean the total revenues derived by Franchisee in and from all
IHOP restaurants in the Franchised Area, operated by virtue of this Agreement
whether operated by Franchisee or a subfranchisee (which restaurants are
hereinafter referred to as “Franchised Restaurants”), whether for cash sales of
food and other merchandise or otherwise (whether or not payment is received

 

5

--------------------------------------------------------------------------------


 

therefor), or charge sales thereof, or revenues from any source arising out of
the operation of the Franchised Restaurants, deducting therefrom: (a) all
refunds and allowances, if any; (b) any sales or excise taxes which are
separately stated and which the Franchisee or its subfranchisees collects from
customers and pays to any federal, state or local taxing authority; and (c) any
amounts deposits in any vending machines or pay telephones which are located in
or about the Franchised Restaurants.

 

4.05 Records.

 

(a) Franchisee or its subfranchisees shall record all sales on individual
machine serial numbered guest checks and shall keep and maintain accurate
records thereof. Franchisee shall cause all such sales to be registered upon a
nonresettable cash register of the type specified by Franchisor, having a
lock-in running total, and shall, at any time, at Franchisor’s sole discretion,
provide to Franchisor or its authorized representatives, a key to permit reading
of the running total of the cash register.

 

(b) Franchisee shall keep and preserve for a period of not less than thirty-six
(36) months after the end of each calendar year or any longer period as may be
required by applicable law, all business records, including, but not limited to,
cash register tape readings, standardized numbered guest checks, sales tax or
other tax returns, bank books, and other evidence of Gross Sales and business
transactions for such year. Franchisor shall have the right at any time,
notwithstanding the terms contained in Paragraph 5.04, to enter Franchisee’s or
its subfranchisees’ premises to inspect, audit and make or request copies of
books of account, bank statements, documents, records, tax returns, papers and
files of Franchisee relating to Gross Sales and business transacted and, upon
request by Franchisor, Franchisee shall make any such materials available for
inspection at Franchisee’s premises. If Franchisor should cause an audit to be
made and the Gross Sales and business transacted as shown by Franchisee’s
statements should be found to be understated by any amount, Franchisee shall
immediately pay to Franchisor the additional amount payable as shown by such
audit, plus interest thereon at the highest rate of interest allowed by law, and
if they are found to be understated by two percent (2%) or more, Franchisee
shall also immediately pay to Franchisor the cost of such audit; otherwise, the
cost of the audit shall be paid by Franchisor. If

 

6

--------------------------------------------------------------------------------


 

Franchisee should at any time cause an audit of Franchisee’s business or any
IHOP restaurant operated by Franchisee or any subfranchisee of Franchisee to be
made by a public accountant, Franchisee shall furnish the Franchisor with a copy
of said audit, without any cost or expense to the Franchisor.

 

(c) Franchisee agrees to allow Franchisor access to the state, federal and local
income tax returns of the Franchisee and Franchisee hereby waives any privilege
pertaining thereto.

 

(d) Within forty-five (45) days after the expiration of each three (3) month
period, franchisee shall furnish Franchisor with Franchisee’s unaudited profit
and loss statement for such quarter and within one hundred eighty (180) days
after the end of each fiscal year, Franchisee shall furnish Franchisor with an
audited profit and loss statement and balance sheet of Franchisee for such
fiscal year. All such financial statements shall be prepared in accordance with
Generally Accepted Accounting Principles (“GAAP”) consistently applied from
applicable period to period and shall be certified by Franchisee’s Chief
Executive Officer or Chief Financial Officer, as being true and correct, and as
being prepared in accordance with GAAP consistently applied from applicable
period to period. All such financial statements shall all comply with any
specific requirements as Franchisor may from time to time designate. Franchisee
hereby irrevocably consents to Franchisor’s use of said financial statements, at
Franchisor’s election, in Franchisor’s offering circular for the offer and sale
of franchises.

 

4.06 Extensions of Term: For each International House of Pancakes Restaurant (in
excess of the eighty-eight (88) International House of Pancakes Restaurants
operated or subfranchised by Franchisee as of December 31, 1987,) opened for
operation, directly or through a subfranchisee, by Franchisee from and after the
date of execution hereof through June 30, 1993, two (2) years shall be added to
the term hereof. For each such restaurant opened for operation, directly by
Franchisee or through a subfranchisee, by Franchisee for the period beginning
July 1, 1993, and ending June 30, 2003, a period of one (l} year shall be added
to the term hereof. For each such unit opened for operation, directly or through
a subfranchisee, by Franchisee from and after July 1, 2003, a period of six (6)
months shall be added to the term hereof. Additionally, in respect of a net of
five (5) units which were added to the

 

7

--------------------------------------------------------------------------------


 

International House of Pancakes Restaurants operated or subfranchised by
Franchisee for the period from January 1, 1987, through December 31, 1987, a
period of five (5) years shall be and is hereby added to the term hereof.

 

V

 

DUTIES OF FRANCHISEE

 

5.01 Compliance with Laws and Operations Bulletins. Franchisee shall, and shall
cause its subfranchisees to, operate the Franchised Restaurants in strict
compliance with all applicable laws, rules and regulations of duly constituted
governmental authorities and in strict compliance with the standard procedures,
policies, rules and regulations established by Franchisor and incorporated
herein, or in Franchisor’s Operations Bulletins. Such standard procedures,
policies, rules and regulations established by Franchisor may be revised from
time to time as circumstances warrant, and may exist from time to time as though
they were specifically set forth in this Agreement, and when incorporated in
Franchisor’s Operations Bulletins, the same shall be deemed incorporated herein
by reference. By way of illustration and without limitation, such standard
procedures, policies, rules and regulations may or will specify accounting
records and information, payment procedures, specifications for required
supplies and purchases, including Trademarked Products, hours of operation
(which may vary from location to location), advertising and promotion,
cooperative programs, specifications regarding required insurance, minimum
standards and qualifications for employees, design and color of uniforms, menu
items, methods of production and food presentation, including the size and
serving thereof, standards of sanitation, maintenance and repair requirements,
specifications of furniture, fixtures and equipment, flue cleaning, and fire
prevention service, appearance and cleanliness of premises, accounting and
inventory methods and controls, forms and reports, and in general will govern
all matters that, in Franchisor’s judgment, require standardization and
uniformity in all IHOP restaurants. Franchisor will furnish Franchisee with
Franchisor’s current Operations Bulletins upon the execution of this Agreement.
Said Operations Bulletins and all notices, amendments and supplements relating
thereto shall at all times remain the property of Franchisor. Upon termination
or expiration of this Agreement, Franchisee shall deliver all copies of said
Operations Bulletins to Franchisor. Franchisee further acknowledges that said

 

8

--------------------------------------------------------------------------------


 

Operations Bulletins contain trade secrets of Franchisor and Franchisee shall,
and shall cause its subfranchisees to, at all times maintain as confidential the
contents of said Operations Bulletins. Franchisee shall not, and shall not
permit subfranchisees to, vary any of such standard procedures without
Franchisor’s prior written consent. If a variance is required, on account of
local conditions or otherwise, such consent will not be unreasonably withheld.

 

5.02 Subfranchisees. From and after the date of execution hereof, all agreements
between Franchisee and its subfranchisees shall be made expressly subject to the
provisions of this Agreement, including the right of Franchisor to terminate for
cause. Franchisee shall deliver to Franchisor a true copy of each such
agreements when it is executed. In addition, Franchisee shall deliver to
Franchisor a true copy of each Franchise Offering Circular prepared by
Franchisee for its prospective subfranchisees.

 

5.03 Location. Franchisee shall keep Franchisor currently informed as to the
location of each restaurant operated or subfranchised.

 

5.04 Inspection. Franchisee expressly authorizes Franchisor and its authorized
agents and representatives to enter any IHOP restaurant in the Franchised Area,
to inspect the premises, fixtures, furnishings, equipment, books, and records of
any restaurant operated by Franchisee or any of its subfranchisees at any time
said restaurant is open for business, without notice, and to examine and inspect
the operations in all respects to determine compliance with this Agreement and
with Franchisor’s Standard Operating Procedures, rules, policies, and
regulations. All records, including cash register readings, relating to Gross
Sales shall be preserved for at least three (3) years.

 

Franchisee shall inspect the operations of its subfranchisees at frequent
intervals, and shall take such action, including legal proceedings, as may be
necessary to correct any breach or nonconformity with Franchisor’s standard
procedures, policies, rules or regulations.

 

5.05 Indemnification of Franchisor. Franchisee shall indemnify Franchisor and
hold it harmless from any claims, demands, causes of action, costs or expenses
of any kind arising out of any act or omission of Franchisee or of any of its
subfranchisees.

 

5.06 Sales and Service of Food Products. Franchisee and its subfranchisees shall
sell, serve and dispense only those items and products as

 

9

--------------------------------------------------------------------------------


 

shall be designated by Franchisor in the Operations Bulletins. In connection
therewith, the parties agree that Franchisor may, from time to time, recommend
or suggest the prices to be charged by Franchisee or its subfranchisees for each
menu item sold or offered at IHOP restaurants; and, for purposes of economy and
cost saving to those Franchisees who elect to follow such recommendations, may
cause the production of prepriced menus and standardized numbered guest checks
which Franchisor shall offer for sale to Franchisee. Such recommended or
suggested prices are not binding in any respect upon Franchisee or its
subfranchisees, and Franchisee and its subfranchisees are and shall be at all
times, free to charge prices entirely of its or their own choosing, regardless
of whether the same do or do not conform to the recommended or suggested prices.
Franchisee and its subfranchisees shall not be required to use or to purchase
any prepriced menus or prepriced standardized number guest checks, and shall be
entirely free to procure menus and standardized numbered guest checks with
prices of its or their own choosing; provided, however, that such menus and
standardized numbered guest checks shall, in all respects except as to prices,
strictly comply with the specifications therefor contained in the Operations
Bulletins.

 

5.07 Required Purchases of Proprietary Products.

 

(a) Franchisee and its subfranchisees shall purchase only from Franchisor (if
offered directly to Franchisees by Franchisor) or from Franchisor approved
distributors who have purchased such products from Franchisor, all of their
requirements for buckwheat flour, waffle mix, egg batter, buttermilk mix, and
such other future products as may then be required by Franchisor, all of which
embody and shall embody secret formulas owned by the Franchisor (collectively
referred to as “Required Products”). Franchisor shall not charge Franchisee a
price (exclusive of freight charges) in excess of that charged approved
distributors for required products, provided that geographic price differences
cannot be invoked to reduce Franchisor’s net profit in respect of required
products.

 

(b) For purposes of insuring consistency and uniformity of product, Franchisee
and its subfranchisees shall purchase only from Franchisor (if offered directly
to Franchisees by Franchisor) or from Franchisor designated suppliers, all of
their requirements for coffee. Further, Franchisee or its

 

10

--------------------------------------------------------------------------------


 

subfranchisees shall purchase only such blends of coffee as Franchisor shall
from time to time designate.

 

(c) Except as provided in Paragraphs 5.07(a) and (b), Franchisee and its
subfranchisees shall purchase for use in the operation of the Franchised
Restaurants certain products which bear IHOP Trademarks that may include, as
provided in the Operations Bulletins, dishware, silverware, napkins, placemats,
coasters and other items (herein referred to as “Trademarked Products”). All
such required Trademarked Products shall comply with the specifications set
forth in the Operations Bulletins. Franchisee or its subfranchisees may purchase
Trademarked Products from Franchisor, if made available by Franchisor, suppliers
designated by Franchisor, or suppliers chosen by Franchisee as provided in
Paragraph 5.08 below, provided such suppliers execute a royalty free trademark
license in a form reasonably satisfactory to the Franchisor.

 

5.08 Compliance with Franchisor’s Specifications.

 

(a) All food products, services, supplies, equipment, and materials, including
standardized numbered guest checks and menus, permitted or required to be used
in the operation of the Franchised Restaurants shall be in full compliance with
the specifications set forth in the Operations Bulletins and, excepting only
those items referred to in Paragraphs 5.07 (a) and (b), shall be purchased and
procured by Franchisee and its subfranchisees from Franchisor (if offered by
Franchisor), or from suppliers designated by Franchisor, or from suppliers
selected by Franchisee and not disapproved in writing by Franchisor. With
respect to each supplier designated by Franchisor, such suppliers shall only be
those who have demonstrated, to the reasonable satisfaction of Franchisor, (i)
the ability to supply a product meeting the specifications of Franchisor, (ii)
reliability with respect to the quality of product or service, and (iii)
willingness and agreement to permit Franchisor to make periodic inspections,
reasonable in respect of frequency, time and manner of inspection, to assure
continued conformity to specifications.

 

(b) In the event that Franchisee or any of its subfranchisees should desire to
procure any food product other than those described in Paragraphs 5.07(a) and
(b), service, supply, equipment, or material from any supplier other than
Franchisor or a supplier designated by Franchisor, Franchisor shall, upon
request of Franchisee, furnish to Franchisee specifications, by established
brand name wherever possible, for all such times. Franchisee shall deliver

 

11

--------------------------------------------------------------------------------


 

written notice to Franchisor of its desire to do so, which notice shall identify
the name and address of such supplier and the items desired to be purchased from
such supplier. Should Franchisor not deliver to Franchisee, within ten (10) days
after its receipt of such notice, a written statement of disapproval with
respect to such supplier, it shall be deemed that such supplier is approved by
Franchisor as a supplier of the goods described in the notice until such time as
Franchisor may subsequently withdraw such approval. Franchisor shall be entitled
to disapprove or to subsequently withdraw its approval of any supplier selected
by Franchisee only upon the ground that such supplier has failed to meet one or
more of the requirements hereinabove set forth. Once Franchisee has delivered a
notice of its desire to purchase the specified items from any such supplier, it
shall be entitled to purchase same from such supplier until it shall have
received a timely statement of disapproval from Franchisor; provided, however,
that should Franchisee designate a supplier in any such notice who shall
previously have been disapproved by Franchisor, it shall not be permitted to
purchase from such supplier unless and until the ten (10) day period from
delivery of such notice shall have expired without delivery from Franchisor of a
statement of disapproval.

 

(c) In some instances, the Franchisor’s specifications may be such that only a
single supplier or a limited number of suppliers can meet such specifications.
With respect to such products, Franchisee shall purchase such products only from
the source or sources designated by Franchisor.

 

5.09 Insurance.

 

(a) Franchisee agrees to procure and maintain at Franchisee’s or its
subfranchisees’ expense during the term hereof, policies of liability insurance
meeting minimum standards, coverages, and limits and insuring Franchisee or its
subfranchisees against the insurable risks prescribed in Franchisor’s Operations
Bulletins. All such policies of liability insurance shall name Franchisor and
such other nominees of Franchisor as it may designate as additional insureds, as
their interests may appear.

 

(b) If Franchisee fails or refuses to purchase insurance conforming to the
requirements prescribed by the Operations Bulletins, Franchisor may but shall
not be obligated to obtain, through agents and insurance companies of its own
choosing, such insurance as is necessary to meet

 

12

--------------------------------------------------------------------------------


 

such requirements. Payments for such insurance shall be borne by Franchisee.
Nothing herein shall be construed or deemed to impose any duty or obligation on
Franchisor to obtain such insurance or as an undertaking or representation by
Franchisor that such insurance as may be obtained by Franchisee or by Franchisor
for Franchisee will insure Franchisee against any or all insurable risks of loss
which may or can arise out of, or in connection with the Franchised Restaurants.
Franchisee may obtain such other or additional insurance as Franchisee deems
proper in connection with the operation of its business.

 

5.10 Taxes. Franchisee agrees to pay and to cause its subfranchisees to pay in
full any and all city, county, state and federal taxes arising in connection
with or levied or assessed by any of said governmental bodies in connection with
all or any part of this Agreement, or the operation of any IHOP restaurant in
the Franchised Area, or all or any of the merchandise and assets being sold
hereunder, promptly when due, and prior to any delinquency.

 

VI

 

TRADEMARKS

 

6.01 Nature of Grant. Franchisor hereby grants to Franchisee and its
subfranchisees, and Franchisee hereby accepts, the right, during the term
hereof, upon the terms and conditions contained herein, to use and display IHOP
service marks, Trademarks, trade names and insignia and the labels and designs
pertaining thereto (herein called the “Trademarks”), and to use Franchisor’s
trade secrets, formulae, processes, methods of operation and goodwill, but only
in connection with the retail sale at IHOP restaurants in the Franchised Area of
those items contained on the standard menu of IHOP restaurants as established in
the Operations Bulletins from time to time. Nothing herein shall give Franchisee
or its subfranchisees any right, title or interest in or to said service marks,
Trademarks, trade names, insignia, labels or designs, trade secrets, formulae,
processes, methods of operation or goodwill, or any of the same except a mere
privilege and license, during the term hereof, to display and use the same
according to the foregoing limitations and upon the terms, covenants and
conditions contained herein. Upon the expiration or termination of this
Agreement for any reason, Franchisee and its subfranchisees shall deliver and
surrender up to Franchisor each and all manuals, bulletins, instruction sheets,
forms, marks, devices, and Trademarks, and shall not

 

13

--------------------------------------------------------------------------------


 

thereafter use any of the same or any such trade secrets, formulae, processes,
methods of operation, goodwill, or any of them; provided Franchisor shall
purchase from Franchisee and its subfranchisees at a price equal to Franchisee’s
book value, consisting of Franchisee’s cost therefor less depreciation computed
in accordance with GAAP, paper goods, dishes, and other similar, small items of
personal property purchased by Franchisee and its subfranchisees in the ordinary
course of their business which are, in Franchisor’s reasonable judgment, in
good, usable condition, and which bear any Trademarks of Franchisor. Franchisee
acknowledges that the material and information now and hereafter provided or
revealed to it pursuant to this Agreement are revealed in confidence and
Franchisee expressly agrees to keep and respect the confidence so reposed.
Nothing herein contained shall be construed so as to require Franchisor to
divulge any secret processes, formulae or ingredients. Franchisor expressly
reserves all rights with respect to IHOP’s goods, products, Trademarks, trade
secrets, formulae, processes, ingredients and methods of operation, except as
may be expressly granted to Franchisee herein.

 

6.02 Acts in Derogation of Franchisor’s Trademark.

 

(a) Franchisee agrees that, as between Franchisor and Franchisee, the Trademarks
of Franchisor are the sole and exclusive property of Franchisor and Franchisee
now asserts no claim and will hereafter assert no claim to any goodwill,
reputation or ownership thereof by virtue of Franchisee’s licensed use thereof.
Franchisee agrees that it will not do or permit any act or thing to be done in
derogation of any of the Franchisor’s rights in connection with the same, either
during the term of this Agreement or thereafter, and that it will use same only
for the uses and in the manner licensed hereunder and as herein provided.

 

(b) From and after the date of execution hereof, Franchisee shall not use, or
permit the use by subfranchisees, as part of the name of any Franchisee or
subfranchisee corporation, the phrases “IHOP,” “International House of
Pancakes,” “House of Pancakes,” or any phrase or combination of words
confusingly similar thereto.

 

6.03 Prohibition Against Disputing Franchisor’s Rights. Franchisee agrees that
it will not, during or after the term of this Agreement, in any way, dispute or
impugn the validity of the Trademarks licensed hereunder, or the rights of
Franchisor thereto, or the right of Franchisor and other franchisees

 

14

--------------------------------------------------------------------------------


 

of Franchisor to use the same both during the term of this Agreement and
thereafter.

 

6.04 Use of Franchisor’s Name. Franchisee agrees that the restaurants herein
franchised shall be named the “International House of Pancakes” or
“International House of Pancakes Restaurant,” as specified by Franchisor,
without any suffix or prefix attached thereto and all signs, advertising and
slogans will only bear the name “International House of Pancakes,” or
“International House of Pancakes Restaurant,” or such other Trademarks as
Franchisor may hereafter specify in its Operations Bulletins. Franchisee shall
and shall cause its subfranchisees to use Franchisee’s or its subfranchisees’
correct name on all invoices, orders, vouchers, checks, letterheads, and other
similar materials, identifying the franchise as being a franchise of Franchisor
which is independently owned and operated by Franchisee or its subfranchisee(s).

 

6.05 Relationship of Franchisee to Franchisor. It is expressly agreed that the
parties intend by this Agreement to establish between Franchisor and Franchisee
the relationship of Franchisor and Franchisee, and that it is not the intention
of either party to undertake a joint venture or to make Franchisee or any of its
subfranchisees in any sense an agent, partner, employee or affiliate of
Franchisor. It is further agreed that Franchisee has no authority to create or
assume in Franchisor’s name or on behalf of Franchisor any obligation, express
or implied, or to act or purport to act as agent or representative on behalf of
Franchisor for any purpose whatsoever.

 

VII

 

ASSIGNMENT

 

7.01 Assignment by Franchisee. Franchisee shall have the right to assign this
Agreement, entirely or partially, to any party only with the prior written
consent of Franchisor, which shall not be unreasonably withheld. Any sale,
assignment or other transfer in the aggregate of more than forty-nine percent
(49%) of the stock of Franchisee shall be deemed an assignment hereunder, except
that transfers among CORINNE FINKEL, LESLIE FREEDMAN, NATHAN FINKEL and MARTIN
B. FREEDMAN and their children shall not be prohibited.

 

15

--------------------------------------------------------------------------------


 

VIII

 

REMEDIES FOR BREACH

 

8.01 Strict Performance. Franchisee acknowledges that strict performance of all
of the terms of this Agreement is necessary not only for the protection of
Franchisor but also for the protection of all operators of International House
of Pancakes Restaurants. It is therefore agreed that strict and exact
performance by Franchisee of each of its promises, covenants, and obligations
hereunder is a condition precedent to the continuance of this franchise.

 

8.02 Right of Termination After Notice of Default. If Franchisee shall be in
default in the performance of any of the terms of this Agreement, and such
default shall not be cured within thirty (30) days after it shall be determined
that there is a default as hereinafter provided, or if bankruptcy, debtor, or
insolvency proceedings are commenced by or against Franchisee, or if Franchisee
makes an assignment for benefit of creditors, or if a receiver is appointed to
take possession of the business of Franchisee, or if Franchisee transfers a
substantial part of its business voluntarily without Franchisor’s consent or
involuntarily, then in any such event, in addition to all other remedies it may
have at law or in equity, Franchisor may terminate this Agreement.

 

8.03 Franchisee’s Obligations Upon Termination. Upon termination of this
Agreement, whether by lapse of time, default, or other cause, Franchisee shall
immediately discontinue all use of Franchisor’s trade name, trade secrets, and
procedures, shall assign to Franchisor all rights (excluding those in equipment,
tangible personal property and real estate holdings) it may have in or to its
Agreements with its subfranchisees, shall remove from its own restaurants, at
its sole cost and expense, all signs, decor and decoration characteristic of
Franchisor’s operations, and shall not thereafter operate or do business under
any name or in any manner that might tend to give the general public the
impression that it is dispensing, selling, or serving any of Franchisor’s
products, or that it is operating a restaurant similar to an “International
House of Pancakes.” Franchisee expressly recognizes and acknowledges the right
of Franchisor at its election and in addition to all other remedies, to obtain a
permanent injunction to enforce the foregoing

 

16

--------------------------------------------------------------------------------


 

provisions.

 

Expiration or termination of this Agreement shall be without prejudice to the
rights of Franchisor against Franchisee, nor shall such expiration or
termination relieve Franchisee of any of its obligations to Franchisor existing
at the time of expiration or termination.

 

8.04 Form of Notice. A default by Franchisee shall be determined in the
following manner: Franchisor shall give notice, in writing, to Franchisee of any
claimed default in the performance of this Agreement. Franchisee shall perform
the work required or otherwise comply with Franchisor’s demands within thirty
(30) days after the mailing of such written notice. If the default shall be
other than in the payment of money, and if it shall be of such a nature that it
cannot reasonably be cured within said thirty (30) day period, then Franchisee
shall commence to cure said default within said thirty (30) day period and shall
diligently proceed to do such acts as may be necessary to cure said default. If
Franchisee shall in good faith believe that it is not in default as claimed by
Franchisor, it shall within said thirty (30) day period proceed to initiate an
arbitration proceeding as provided in Article IX hereof. If Franchisee shall
neither cure the default nor initiate arbitration within the period
aforementioned, then the existence of the default shall be deemed conclusively
determined. If Franchisee shall initiate arbitration, the default shall not be
deemed determined until the arbitration shall have been completed and the
Franchisee shall have failed to perform the arbitrator’s award in the time
specified by the arbitrator.

 

8.05 Conformity With Laws. If any law or regulation by any competent authority
with jurisdiction over this Agreement shall limit Franchisor’s rights of
termination or require a longer or different notice than that specified in this
Article VIII, same shall be deemed amended to conform with the minimum
requirements of such law or regulation.

 

IX

 

ARBITRATION AND REMEDIES

 

9.01 Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any agreement relating thereto, or any breach of this Agreement
including without limitation any claim that this Agreement or any portion
thereof is invalid, illegal or otherwise voidable, shall be submitted to

 

17

--------------------------------------------------------------------------------


 

arbitration before and in accordance with the rules of the American Arbitration
Association provided that the jurisdiction of the arbitrators shall be limited
to a decision rendered pursuant to California common and statutory law and
judgment upon the award may be entered in any court having jurisdiction thereof;
provided, however, that this clause shall not limit Franchisor’s right to obtain
any provisional remedy, including without limitation injunctive relief or
similar relief, from any court of competent jurisdiction, as Franchisor deems to
be necessary or appropriate in Franchisor’s sole subjective judgment, to compel
Franchisee to comply, or to prohibit Franchisee’s noncompliance, with its
obligations hereunder, or to protect the Trademarks or other property rights of
Franchisor. Franchisor may, as part of such action or proceeding, seek damages,
costs and expenses caused to or incurred by it by reason of the act or action or
nonaction of Franchisee which caused Franchisor to institute such action or
proceeding. The institution of any such action or proceeding by Franchisor shall
not be deemed a waiver on its part to institution of an arbitration proceeding
pursuant to the provisions of this Article.

 

X

 

RIGHT TO CURE DEFAULTS

 

10.01 General. In addition to all other remedies herein granted, if Franchisee
shall default in the performance of any of its obligations or breach any term or
condition of this Agreement or any related agreement, Franchisor may, at its
election, immediately or at anytime thereafter, without waiving any claim for
breach hereunder and without notice to Franchisee cure such default for the
account and on behalf of Franchisee, and the cost to Franchisor thereof shall be
due and payable on demand and shall be deemed to be additional compensation due
to Franchisor hereunder and shall be added to the amount of compensation next
accruing hereunder, at the election of Franchisor.

 

XI

 

SERVICE OF PROCESS

 

11.01 General. Franchisee, by the execution and delivery hereof, hereby
irrevocably authorizes and confers power on The Prentice Hall Corporation
System, Inc., at Los Angeles, California, to accept in the name and on behalf of
Franchisee service of process issued in any action or proceeding instituted

 

18

--------------------------------------------------------------------------------


 

against Franchisee by Franchisor pertaining directly or indirectly to this
Agreement or any matter arising therefrom. A copy of any such process shall be
mailed to Franchisee by registered mail. Time to answer shall be according to
California law.

 

XII

 

OBLIGATIONS UPON TERMINATION

 

12.01 General. In the event of the termination or expiration of this Agreement
for whatever reason, the Franchisee and its subfranchisees shall forthwith
discontinue the use of the Franchisor’s Trademarks and shall not thereafter
operate or do business under any name or in any manner that might tend to give
the general public the impression that they are either directly or indirectly
associated, affiliated, franchised or licensed by or related to, the IHOP
restaurant system, and shall not, either directly or indirectly, use any name,
logotype, symbol or format confusing similar to the IHOP Trademarks or formats.
In addition, since Franchisor’s restaurants have a distinctive color scheme,
Franchisee shall promptly upon demand by Franchisor repaint or cause its
subfranchisees to repaint the IHOP restaurants, if Franchisee retains control
thereof, in a different color scheme. Further, upon such expiration or
termination, the Franchisee and its subfranchisees shall not, either directly or
indirectly, for any purpose whatsoever, use any of the Franchisor’s trade
secrets, procedures, techniques, or materials acquired by the Franchisee by
virtue of the relationship created by this Franchise Agreement, including, but
without limitation, (a) recipes, formulae and descriptions of food products; (b)
the Operations Bulletins and all manuals, bulletins, instruction sheets, and
supplements thereto; (c) all forms, advertising matter, marks, devises,
insignias, slogans and designs used from time to time in connection with IHOP
restaurauts; and (d) all copyrights, Trademarks and patents now or hereafter
applied for or granted in connection with the operation of IHOP restaurants.

 

XIII

 

NON-COMPETITION

 

13.01 General. Franchisee shall not during the term of this Agreement, or any
extension or renewal thereof, directly or indirectly, own, operate, control or
have any financial interest in any pancake house or coffee shop with more than
three (3) varieties of pancakes and shall devote its best efforts to the
International House of Pancakes restaurant system. The foregoing prohibition

 

19

--------------------------------------------------------------------------------


 

shall not apply to ownership by Franchisee of less than three percent (3%) of
the issued and outstanding stock of any company whose shares are listed for
trading over any public exchange or over-the-counter market and whose business
includes the owning, operating, or franchising of pancake houses, or coffee
shops, with more than three (3) varieties of pancakes, provided Franchisee does
not control any such company. Franchisee also agrees that it will not at any
time communicate, divulge, or use for the benefit of itself or any other person
or entity, other than in the course of conduct of the restaurant franchised
hereunder, any information or knowledge which it may have acquired in connection
with the operation of the Franchised Restaurants, and that it will not do any
act prejudicial or injurious to the business or goodwill of Franchisor, or any
other IHOP franchisee.

 

XIV

 

INDEMNITY BY FRANCHISEE

 

14.01 General. Franchisee agrees to defend, indemnify and hold Franchisor
harmless from and against any and all claims, demands, losses, damages, costs,
liabilities and expenses (including, but not limited to, attorneys’ fees and
costs of suit) of whatever kind or character, on account of any actual or
alleged loss, injury or damage to any person, firm or corporation or to any
property arising out of or in connection with the operation of the Franchised
Restaurants.

 

XV

 

ENTIRE AGREEMENT

 

15.01 General. This Agreement contains all of the terms and conditions agreed
upon by the parties hereto with reference to the specific subject matter hereof;
provided, however, that for purposes of default, with respect to any other
agreements relating hereto, which were entered into prior to, contemporaneously
with, or subsequent to the date hereof between Franchisee and Franchisor, or
between Franchisee and third parties, any material default thereof shall also be
a material breach of this Agreement. No officer or employee or agent of
Franchisor has any authority to make any representation or promise not contained
in this Agreement, and Franchisee agrees that it has executed this Agreement
without reliance upon any such representation or

 

20

--------------------------------------------------------------------------------


 

promise. This Agreement cannot be modified or changed except by written
instrument expressly referring to this Agreement, signed by all of the parties
hereto.

 

XV

 

SEVERABILITY

 

16.01 General. Nothing contained in this Agreement shall be construed as
requiring the commission of any act contrary to law. Whenever there is any
conflict between any provisions of this Agreement or the Operations Bulletins
and any present or future statute, law, ordinance, regulation, or judicial
decision, contrary to which the parties have no legal right to contract, the
latter shall prevail, but in such event the provision of this Agreement or the
Operations Bulletins thus affected shall be curtailed and limited only to the
extent necessary to bring it within the requirements of the law. In the event
that any part, Article, paragraph, sentence or clause of this Agreement or the
Operations Bulletins shall be held to be indefinite, invalid or otherwise
unenforceable, the indefinite, invalid or unenforceable provision shall be
deemed deleted, and the remaining part of the Agreement shall continue in full
force and effect, unless said provision pertains to the payment of fees,
pursuant to Article IV hereof, in which case this Agreement shall, at
Franchisor’s option, terminate.

 

XVII

 

WAIVER AND DELAY

 

17.01 General. No waiver by Franchisor of any breach or series of breaches or
defaults in performance by Franchisee and no failure, refusal or negiect of
Franchisor either to exercise any right, power or option given to it hereunder
or to insist upon strict compliance with or performance of Franchisee’s
obligations under this Agreement or the Operations Bulletins, shall constitute a
waiver of the provisions of this Agreement or the Operations Bulletins with
respect to any prior, concurrent or subsequent breach thereof or a waiver by
Franchisor of its rights at any time thereafter to require exact and strict
compliance with the provisions thereof.

 

21

--------------------------------------------------------------------------------


 

XVIII

 

SURVIVAL OF COVENANTS

 

18.01 General. The covenants contained in this Agreement which by their terms
require performance by the parties after the expiration or termination of this
Agreement shall be enforceable notwithstanding said expiration or other
termination of this Agreement for any reason whatsoever.

 

XIX

 

SUCCESSORS AND ASSIGNS

 

19.01 General. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Franchisor and shall be binding upon and inure
to the benefit of the Franchisee and its or their respective heirs, executors,
administrators, successors and assigns, subject to the restrictions on
assignment contained herein.

 

XX

 

JOINT AND SEVERAL LIABILITY

 

20.01 General. If the Franchisee consists of more than one person or entity, or
a combination thereof, the obligations and liabilities of each such person or
entity to the Franchisor are joint and several.

 

XXI

 

GOVERNING LAW

 

21.01 General. This Agreement and the legal relations among the parties hereto
shall be governed by and construed in accordance with the laws of the State of
California without giving effect to conflict of laws.

 

XXII

 

COUNTERPARTS

 

22.01 General. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 

XXIII

 

FEES AND EXPENSES

 

23.01 General. Should any party hereto commence any action or proceeding for the
purpose of enforcing, or preventing the breach of, any

 

22

--------------------------------------------------------------------------------


 

provision hereof, whether by arbitration, judicial or quasi-judicial action or
otherwise, or for damages for any alleged breach of any provision hereof, or for
a declaration of such party’s rights or obligations hereunder, or commence any
appeal therefrom, then the prevailing party shall be reimbursed by the losing
party for all costs and expenses incurred in connection herewith, including, but
not limited to, reasonable attorneys’ fees for the services rendered to such
prevailing party.

 

XXIV

 

NOTICES

 

24.01 General. All notices which Franchisor is required or may desire to give to
Franchisee under or in connection with this Agreement may be delivered to
Franchisee or may be sent by certified or registered mail, postage prepaid,
addressed to Franchisee at 2655 N. E. 189th Street, North Miami Beach, Florida
33180, Attention: Chief Operating Officer.

 

All notices which Franchisee is required or may desire to give to Franchisor
under or in connection with this Agreement, must be sent by certified or
registered mail, postage prepaid, addressed to Franchisor as follows:

 

General Counsel

International House of Pancakes, Inc.

 

6837 Lankershim Boulevard

North Hollywood, California 91605

 

The addresses herein given for notice may be changed at any time by either party
by written notice given to the other party as herein provided. Notices shall be
deemed effective five (5) days after deposit in the United States mails.

 

XXV

 

SUBMISSION OF AGREEMENT

 

25.01 General. The submission of this Agreement does not constitute an offer,
and this Agreement shall become effective only upon the execution thereof by the
Franchisor and the Franchisee. THIS AGREEMENT SHALL NOT BE BINDING ON THE
FRANCHISOR UNLESS AND UNTIL IT SHALL HAVE BEEN ACCEPTED AND SIGNED BY AN
AUTHORIZED OFFICER OF THE FRANCHISOR. THIS AGREEMENT SHALL NOT BECOME EFFECTIVE
UNTIL AND UNLESS THE FRANCHISEE SHALL HAVE RECEIVED A FRANCHISE OFFERING
CIRCULAR IN SUCH FORM AND MANNER AS MAY BE REQUIRED UNDER OR PURSUANT

 

23

--------------------------------------------------------------------------------


 

TO APPLICABLE LAW.

 

IN WITNESS WHEREOF, the Franchisor and the Franchisee have caused this Agreement
to be executed as of the day and year written below.

 

 

WITNESSES:

FRANCHISOR

 

 

 

INTERNATIONAL HOUSE OF PANCAKES, INC.

/s/ Catherine P. Celano

 

a Delaware corporation

 

 

 

BY:

/s/ Richard K. Herzer

 

/s/ Joseph J. London

 

 

RICHARD K. HERZER

 

 

 

 

 

Its:  President    Date: 4-27-88

 

 

 

 

 

ATTEST:

/s/ Larry Kay

 

 

 

 

 

 

LARRY KAY, SECRETARY

 

 

 

 

 

(CORPORATE SEAL)

 

 

I HEREBY ACKNOWLEDGE THAT AT MY FIRST PERSONAL MEETING WITH FRANCHISOR, AT LEAST
TEN (10) BUSINESS DAYS PRIOR TO THE DATE THAT I HAVE EXECUTED THIS AGREEMENT, OR
HAVE PAID ANY CONSIDERATION THEREFOR, I RECEIVED, AND HAVE SINCE READ, THE
FRANCHISOR’S UNIFORM FRANCHISE OFFERING CIRCULAR; I HEREBY ALSO ACKNOWLEDGE THAT
I RECEIVED A COMPLETELY PREPARED COPY OF THIS AGREEMENT MORE ThAN FIVE (5)
BUSINESS DAYS PRIOR TO THE DATE I HAVE EXECUTED SAME.

 

WITNESSES:

FRANCHISEE

 

 

 

FMS MANAGEMENT SYSTEMS, INC.

 

 

 

 

/s/ Charlene A. Kirsch

 

BY:

 /s/ Nathan Finkel

 

 

 

NATHAN FINKEL

 

 

/s/ Valerie A. Slaughter

 

Its:  Vice President    Date: May 5, 1988

(As to NATHAN FINKEL)

 

 

 

 

BY:

 /s/ Martin B. Freedman

 

 

 

MARTIN B. FREEDMAN

 

 

 

Its:  Vice President  Date: May 5, 1988

 

 

/s/ Charlene A. Kirsch

 

 

 

 

 

 

/s/ Valerie A. Slaughter

 

ATTEST:

 /s/ Mary DeJesus

 

(As to Martin B. Freedman)

 

MARY DEJESUS, Assistant Secretary

 

 

 

 

 

(CORPORATE SEAL)

 

24
